This Office Action is in response to the response filed on May 31, 2022.

Replacement Fig. 3 filed on May 31, 2022, like original Fig. 3, is objected to because it is unclear.  Specifically, replacement Fig. 3 is unclear because it contains two elements 20 (one on top, one on bottom) inconsistently delineating a pixel.  Correction is required (the top element 20 correctly delineates a pixel, as per pixel separation region 25, so the bottom element 20 should be deleted).

The applicant’s argument about Fig. 3 is not persuasive.
First, see Fig. 1, which correctly delineates pixel 60.  Fig. 3’s top element 20 delineating a pixel is consistent with Fig. 1’s element 60 delineating a pixel even though they are shown along the top and bottom surfaces, respectively.
Furthermore, the applicant’s reliance on the last sentence of the specification’s paragraph [0051] is misplaced.  The examiner submits that, “When seen from the back side of the semiconductor substrate 2, the region of the photodiode 3 corresponds to the region of the unit pixel 20,” does not mean the photodiode defines or is coextensive with the pixel (just like Fig. 1’s photodiode 53 does not define and is not coextensive with pixel 60).  The applicant annotates Fig. 3 in an attempt to show the extent of pixel 20 changing from the top surface to the bottom surface, but the examiner submits that such is incorrect, particularly given that Fig. 3’s top element 20 and Fig. 1’s element 60 show that the extent of a pixel is the same whether delineated along the top or the bottom.

Claims 2 and 4-14 are allowed.
This application is in condition for allowance except for the above formal matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814